Citation Nr: 1603929	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-40 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to August 14, 2015, and in excess of 20 percent since August 14, 2015. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for damage to colon during colonoscopy performed by the VA Medical Center in Oklahoma City, Oklahoma. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for damage to the liver resulting from prescription drugs given by the VA Medical Center in Oklahoma City, Oklahoma.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right lung condition as a result of colon surgery performed at the VA Medical Center in Oklahoma City, Oklahoma.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to September 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, July 2013, and November 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma (RO).  In April 2012, the Veteran and his spouse provided testimony at a videoconference hearing before the undersigned.  A transcript of this hearing has been associated with the electronic claims file.  In an August 2015 rating decision, the RO increased the Veteran's rating for his service-connected bilateral hearing loss disorder from noncompensable to 20 percent disabling, effective, August 14, 2015.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
REMAND

Although the Veteran presented testimony regarding the claim of entitlement to an initial increased rating for the service-connected bilateral hearing loss disorder at his videoconference hearing before the Board in April 2012, in the Veteran's November 2014 and November 2015 substantive appeals for his subsequent and separately filed claims for the remaining issues on appeal, the Veteran requested another videoconference hearing before the Board.  To date, the requested hearing before the Board has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this videoconference hearing request.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  38 C.F.R. § 20.717 (2015).  

Accordingly, the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an initial compensable rating for bilateral hearing loss disorder prior to August 14, 2015, and in excess of 20 percent since August 14, 2015.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action: 

The RO must place the Veteran's name on the docket for a hearing before the Board via videoconferencing, according to the date of his November 2014 and November 2015 requests for such a hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




